IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                     NO. WR-84,109-01


                      EX PARTE TY COLBY MORTON, Applicant



                       ORDER PURSUANT TO TEXAS RULE OF
                          APPELLATE PROCEDURE 9.10


       Per curiam.

                                           ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number W9908-1 in the 35 th District Court of Hood County.

       The Clerk of this Court has discovered sensitive data in the record, namely:

personal identification number. T EX. R. A PP. P. 9.10(a). Pursuant to Texas Rule of

Appellate Procedure 9.10, the Clerk sought a ruling from the Court and thereafter notified

the parties. The Court now orders the Clerk of this Court to redact or seal the discovered

sensitive data from the records identified and listed below. The Court further orders the

trial court clerk, the clerk of the court of appeals, or any entity or individual possessing
                                                                        Rule 9.10 Order - 2

the following documents to redact or seal the documents pursuant to this order:

      1.     Clerk’s Record, page 30 (indictment)




Filed: January 25, 2016

Do not publish